            Case 3:14-cr-00175-WHA Document 1014 Filed 02/14/19 Page 1 of 3



 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7
        899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone:    +1 415 749 1800
 9   Facsimile:    +1 415 749 1694
10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16

17                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       MEMORANDUM RE ERRATA TO PG&E’S
21
                                                   2019 WILDFIRE SAFETY PLAN, RESPONSE
22          v.                                     TO ORDER TO SHOW CAUSE WHY
                                                   PG&E’S CONDITIONS OF PROBATION
23   PACIFIC GAS AND ELECTRIC COMPANY,             SHOULD NOT BE MODIFIED, AND
                                                   RESPONSE TO NOTICE RE CALIFORNIA
24                                Defendant.
                                                   WILDFIRES
25

26

27
             MEMORANDUM RE ERRATA TO PG&E’S 2019 WILDFIRE SAFETY PLAN, RESPONSE TO ORDER
28          TO SHOW CAUSE WHY PG&E’S CONDITIONS OF PROBATION SHOULD NOT BE MODIFIED, AND
                            RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1014 Filed 02/14/19 Page 2 of 3



 1          Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this memorandum

 2   in connection with its filing of errata concerning (a) PG&E’s Wildfire Safety Plan (Dkt. 1004-1),

 3   (b) PG&E’s Response to Order to Show Cause Why PG&E’s Conditions of Probation Should Not Be

 4   Modified (Dkt. 976), and (c) PG&E’s Response to Notice Re California Wildfires (Dkt. 956).

 5          On February 6, 2019, PG&E filed its Wildfire Safety Plan pursuant to the Court’s Order dated

 6   January 30, 2019 (Dkt. 992). PG&E’s Wildfire Safety Plan was provided to the California Public

 7   Utilities Commission (“CPUC”) pursuant to Senate Bill 901 (“SB 901”) earlier that day. On

 8   February 12, 2019, PG&E submitted to the CPUC an errata to correct Attachment E of the Wildfire

 9   Safety Plan. On February 14, 2019, PG&E submitted to the CPUC an amendment to the Wildfire Safety
10   Plan. PG&E is attaching the errata and amendment as Exhibits A and B.
11           On January 23, 2019, PG&E filed its Response to Order to Show Cause Why PG&E’s
12   Conditions of Probation Should Not Be Modified (Dkt. 976). PG&E has identified a correction to that
13   filing. Lines 3-5 on page 36 should be changed from “In 2017 alone, PG&E removed an additional
14   approximately 156,000 dead or dying trees, and in 2018, it removed an additional approximately 120,000
15   dead or dying trees.” to “In 2017 alone, PG&E removed an additional approximately 156,000 dead or
16   dying trees, and in 2018, it removed an additional approximately 70,000 dead or dying trees.”
17          Finally, on December 31, 2018, PG&E filed its Response to Notice Re California Wildfires
18   (Dkt. 956). This submission included factual reports and supplemental factual reports concerning the
19   Camp Fire and the October 2017 North Bay Wildfires (Exhibits A, L-AAA, respectively). Upon further

20   review of the relevant documentation, PG&E has identified certain corrections to the supplemental
21   factual reports concerning some of the October 2017 North Bay Wildfires. 1 Attached as Exhibit C is an
22

23

24   1
       PG&E is continuing to identify and collect documents relevant to the Camp Fire in response to data
     requests from regulators and other third parties, including the CPUC, the California Department of
25   Forestry and Fire Protection (“CAL FIRE”), the California Independent System Operator (“CAISO”), the
     Butte County District Attorney and its Monitor. To the extent necessary, PG&E will provide an errata
26   for the Camp Fire factual report once PG&E has identified all relevant underlying documentation and
     substantially completed its responses to these requests.
27                                                  1
             MEMORANDUM RE ERRATA TO PG&E’S 2019 WILDFIRE SAFETY PLAN, RESPONSE TO ORDER
28          TO SHOW CAUSE WHY PG&E’S CONDITIONS OF PROBATION SHOULD NOT BE MODIFIED, AND
                            RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1014 Filed 02/14/19 Page 3 of 3



 1   errata sheet prepared with respect to the supplemental fact reports for the following fires: Adobe, Honey,

 2   LaPorte, Lobo, Maacama, McCourtney, Norrbom, Nuns, Oakmont, Point, Potter Valley and Redwood.

 3

 4                                                                 Respectfully Submitted,

 5    Dated: February 14, 2019                                     JENNER & BLOCK LLP,

 6

 7                                                           By:     /s/ Reid J. Schar
                                                                   Reid J. Schar (pro hac vice)
 8

 9                                                                 CRAVATH, SWAINE & MOORE LLP,
10
                                                             By:     /s/ Kevin J. Orsini
11                                                                  Kevin J. Orsini (pro hac vice)

12
                                                                    CLARENCE DYER & COHEN LLP,
13

14                                                           By:     /s/ Kate Dyer
                                                                    Kate Dyer (Bar No. 171891)
15
                                                              Attorneys for Defendant PACIFIC GAS AND
16                                                            ELECTRIC COMPANY

17

18

19

20
21

22

23

24

25

26

27                                                  2
             MEMORANDUM RE ERRATA TO PG&E’S 2019 WILDFIRE SAFETY PLAN, RESPONSE TO ORDER
28          TO SHOW CAUSE WHY PG&E’S CONDITIONS OF PROBATION SHOULD NOT BE MODIFIED, AND
                            RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                       Case No. 14-CR-00175-WHA
